Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8 and 10-19 are amended. No claims are cancelled. Claim 20 is newly added. Claims 1-20 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiao et al. (Pub. No.: US 2009/0115718 A1) hereinafter referred to as Qiao.
With respect to Claim 1, Qiao teaches a driving method (fig. 4; ¶55) for a backlight (figs. 1 or 3, item 140), for driving the backlight to emit light according to an image to be displayed, comprising steps of: calculating a brightness difference value of the image to be displayed (¶32, “calculate the brightness of the image signal via methods such as Fourier transform, Laplace transform, etc., or analyze the spectrum of the image signal via other methods), such that the brightness difference value of the image to be displayed indicates a difference among brightness of all parts of the image to be displayed (¶36 “the brightness information can be the maximal brightness, average brightness, the difference between the maximal brightness and the minimal brightness or other brightness information of each rectangle segment”; ¶40, “brightness histogram of the image” = brightness difference value of the image); determining whether the brightness difference value of the image to be displayed is greater than a predetermined difference value of the image (¶40-41; predetermined difference value: thresholds for dynamic division rule or brightness grade); and when the brightness difference value of the image to be displayed is greater than the predetermined difference value of the image (¶39-41): dividing the image to be displayed into a plurality of sub-regions (¶39-41, plurality of sub-regions P1, P2, P3, P4); partitioning the backlight according to brightness difference values of the plurality of sub-regions to obtain a plurality of final light-emitting regions of the backlight (¶42, “After the image is divided, the division unit 122 divides the backlight according to the image division result. For illustration, the divided backlight segments are indicated as B1, B2, . . . , Bx (x represents the number of the segments).”), such that each of the plurality of sub-regions corresponds to at least one of the plurality of final light-emitting regions (¶42, “position of B1 and P1 are the same”), and the number of final light-emitting regions corresponding to each of the plurality of sub-regions is positively correlated with the brightness difference value of the sub-region (¶42, “position of B1 and P1 are the same”), and the brightness difference value of the sub-region indicates a difference among brightness of a plurality of parts of the sub-region (¶41-42); and driving the backlight to emit light according to the plurality of final light-emitting regions (¶43).
With respect to Claim 2, claim 1, Qiao teaches wherein the backlight comprises a plurality of initial light-emitting regions (¶42, the initial light emitting regions is the same as the final light emitting regions as defined in claim 1), and the step of dividing the image to be displayed into a plurality of sub-regions comprises a step of: dividing the image to be displayed into the plurality of sub-regions such that the plurality of sub-regions are in one-to-one correspondence with the plurality of initial light-emitting regions (¶42).
With respect to Claim 3, claim 2, Qiao teaches further comprising a step of: driving the backlight to emit light according to the plurality of initial light-emitting regions when it is determined that the brightness difference value of the image to be displayed is not greater than the predetermined difference value of the image (¶40, “calculating the weighted average of the histogram” at an instance in which the image is black, therefore the histogram does not represent a difference;¶42).
With respect to Claim 7, claim 1, Qiao teaches wherein the image to be displayed is divided into a plurality of sub-images (¶35), and the step of calculating a brightness difference value of the image to be displayed comprises a step of: calculating the brightness difference value of the image to be displayed according to a plurality of average brightness values of the plurality of sub-images of the image to be displayed (¶36, “By analyzing the Y-component included in each rectangle segment, the image analysis unit 121 can calculate or statistics the brightness information of each rectangle segment … the brightness information can be … average brightness … of each rectangle segment”), and a largest average brightness value and a smallest average brightness value among the plurality of average brightness values (¶36- among all the rectangle segments in the whole display there will be a largest average brightness value and a smallest average brightness value in the instance the image is not fully white or fully black), and each sub-region of the plurality of sub-regions is divided into a plurality of regional sub-images (¶37, “The image analysis unit 121 sends the brightness analysis result to the division unit 122, which will divides the image according to the analysis result including the brightness information of each rectangle segment”; ¶38, “dynamically determined rule can more clearly embody the feature of the present invention”; ¶40, “the division unit 122 divides the image according to dynamical division rule … Take dividing into 4 segments for example, one method is determining three thresholds by calculating the weighted average brightness of the brightness histogram” ), and the step of partitioning the backlight according to brightness difference values of the plurality of sub-regions (which is based on the divided plurality of regional sub-images) comprises steps of: calculating the brightness difference value of the sub-region according to a plurality of average brightness values of the plurality of regional sub- images of the sub-region, and a largest average brightness value and a smallest average brightness value among the plurality of average brightness values (¶40, via the weighted average histogram), and partitioning the backlight according to the respective brightness difference values of the plurality of sub-regions (¶42).
With respect to Claim 8, Qiao teaches a driving circuit of a backlight (fig. 1, item 120; ¶29), comprising: a brightness difference calculation sub-circuit (fig. 1, item 121), which is configured to calculate a brightness difference value of an image to be displayed (¶32, “calculate the brightness of the image signal via methods such as Fourier transform, Laplace transform, etc., or analyze the spectrum of the image signal via other methods), and the brightness difference value of the image to be displayed represents a brightness difference among all parts of the image to be displayed (¶36 “the brightness information can be the maximal brightness, average brightness, the difference between the maximal brightness and the minimal brightness or other brightness information of each rectangle segment”; ¶40, “brightness histogram of the image” = brightness difference value of the image); a comparison sub-circuit (fig. 1, item 121), which is configured to compare the brightness difference value of the image to be displayed with a predetermined difference value of the image to generate a comparison result (¶39); an image partition sub-circuit (fig. 1, item 122; ¶40), which is configured to divide the image to be displayed into a plurality of sub-regions on the condition that the brightness difference value of the image to be displayed is greater than the predetermined difference value of the image (¶40); a backlight partition sub-circuit (fig. 1, item 124), which is configured to partition the backlight according to brightness difference values of the plurality of sub-regions to obtain a plurality of final light- emitting regions (¶43), such that the number of the plurality of final light-emitting regions corresponding to each sub-region is positively correlated to the brightness difference value of the sub-region (¶42); and a driving sub-circuit (fig. 1, item 124), which is configured to generate a partition control signal according to positions of the plurality of final light-emitting regions generated by the backlight partition sub- circuit and send the partition control signal to the backlight to drive the backlight to emit light according to the plurality of final light-emitting regions (¶45).
With respect to Claim 9, claim 8 is incorporated, Qiao teaches wherein the backlight comprises a plurality of initial light-emitting regions (¶42, the initial light emitting regions is the same as the final light emitting regions as defined in claim 1), and the plurality of sub-regions of the image to be displayed are in one-to-one correspondence with the plurality of initial light-emitting regions (¶42).
With respect to Claim 10, claim 8 is incorporated, Qiao teaches wherein the driving sub-circuit is further configured to drive the backlight to emit light according to the plurality of initial light-emitting regions on the condition that the brightness difference value of the image to be displayed is not greater than the predetermined difference value of the image (¶40, “calculating the weighted average of the histogram” at an instance in which the image is black, therefore the histogram does not represent a difference;¶42).
With respect to Claim 11, claim 10 is incorporated, Qiao teaches wherein the backlight partition sub- circuit is further configured to divide the initial light-emitting region corresponding to a sub-region of the plurality of sub-regions into a plurality of final light-emitting regions on the condition that the brightness difference value of the sub-region exceeds a first predetermined difference value (¶39, brightness values are compared with ranges, exceeds lower range compare with next range to categorize).
With respect to Claim 12, claim 11 is incorporated, Qiao teaches wherein the backlight partition sub- circuit is further configured to merge two initial light-emitting regions of the backlight corresponding to two adjacent sub-regions to obtain a final light-emitting region on the condition that a brightness difference between the two adjacent sub-regions is smaller than a second predetermined difference value (¶37, combining = merging; ¶39), wherein the first predetermined difference value is larger than the second predetermined difference value (¶37, combining = merging; ¶39).
With respect to Claim 13, Qiao teaches a backlight (fig. 1, item 140), comprising a plurality of light-emitting elements and a control signal receiving terminal which is electrically coupled to the driving sub-circuit of the driving circuit of claim 8, wherein the plurality of light-emitting elements of the backlight form a plurality of final light-emitting regions according to the partition control signal (¶45; ¶48).
With respect to Claim 18, Qiao teaches a display device (fig. 1, LCD apparatus such as LCD TV, palmtop computer or cell phone; ¶29), comprising a display panel (fig. 1, item 130), a backlight (fig. 1, item 140) and a driving circuit (fig. 1, item 120 and 124) for driving the backlight, wherein the backlight comprises a plurality of light-emitting elements (¶45; ¶48), and the driving circuit is the driving circuit of claim 8 (¶45).
With respect to Claim 19, Qiao teaches wherein the backlight is the backlight of claim 13 (fig. 1, item 140; ¶45; ¶48).
With respect to Claim 20, Qiao teaches a backlight (fig. 1, item 140), comprising a plurality of light-emitting elements and a control signal receiving terminal which is electrically coupled to the driving sub-circuit of the driving circuit of claim 12, wherein the plurality of light-emitting elements of the backlight form a plurality of final light-emitting regions according to the partition control signal (¶45; ¶48).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claim 1 above, and further in view of Okuda et al. (Pub. No.: US 2013/0314641 A1) hereinafter referred to as Okuda.
With respect to Claim 6, claim 1, Qiao teaches wherein the step of calculating a brightness difference value of the image to be displayed comprises a step of: calculating the brightness difference value of the image to be displayed (¶32; ¶35-36, “Herein the brightness information can be the maximal brightness, average brightness, the difference between the maximal brightness and the minimal brightness or other brightness information of each rectangle segment.”) and the step of partitioning the backlight according to the brightness difference values of the plurality of sub-regions comprises steps of: and partitioning the backlight according to the respective brightness difference values of the plurality of sub-regions (¶42).
Qiao does not mention wherein the step of calculating a brightness difference value of the image to be displayed comprises a step of: calculating the brightness difference value of the image to be displayed according to an average brightness value of the image to be displayed, and differences between respective brightness values of all pixel units of the image to be displayed and the average brightness value, and the step of partitioning the backlight according to the brightness difference values of the plurality of sub-regions comprises steps of: calculating the brightness difference value of each sub-region of the plurality of sub-regions according to the average brightness value of the sub-region and the differences between respective brightness values of all pixel units of the sub-region and the average brightness value of the sub-region, and partitioning the backlight according to the respective brightness difference values of the plurality of sub-regions.
Okuda teaches analyzing the brightness of an image (¶97) comprising: a step of calculating a brightness difference value of the image to be displayed comprises a step of: calculating the brightness difference value of the image to be displayed according to an average brightness value of the image to be displayed (¶97, “the image signal analyzing section 10 calculates average brightness HYa of the entire screen of image signal I1”), and differences between respective brightness values of all pixel units of the image to be displayed and the average brightness value (¶97, “Image analyzing information Yn may be the compared result of average brightness HYa of the entire screen and average brightness HYn in each of the divided screen regions, or may be the difference between these”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the driving method of Qiao, such that the calculated brightness difference value of the image to be displayed comprises a step of: calculating the brightness difference value of the image to be displayed according to an average brightness value of the image to be displayed, and differences between respective brightness values of all pixel units of the image to be displayed and the average brightness value, as taught by Okuda, resulting in wherein the step of calculating a brightness difference value of the image to be displayed comprises a step of: calculating the brightness difference value of the image to be displayed according to an average brightness value of the image to be displayed, and differences between respective brightness values of all pixel units of the image to be displayed and the average brightness value, and the step of partitioning the backlight according to the brightness difference values of the plurality of sub-regions comprises steps of: calculating the brightness difference value of each sub-region of the plurality of sub-regions according to the average brightness value of the sub-region and the differences between respective brightness values of all pixel units of the sub-region and the average brightness value of the sub-region, and partitioning .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claim 13 above, and further in view of Shin et al. (Pub. No.: US 2009/0073109 A1) hereinafter referred to as Shin.
With respect to Claim 14, claim 13 is incorporated, Qiao does not mention wherein the backlight is divided into a plurality of initial light-emitting regions and comprises a plurality of input terminals and a plurality of first switching circuits, and the partition control signal comprises a first switching control signal and a second switching control signal; each initial light-emitting region of the plurality of initial light-emitting regions comprises two or more light-emitting elements of the plurality of light-emitting elements, and corresponds to an input terminal of the plurality of input terminals, which supplies power to the two or more light- emitting elements in the initial light-emitting region, and a first switching circuit of the plurality of first switching circuits is provided between two adjacent initial light-emitting regions of the plurality of initial light-emitting regions; and the first switching circuit comprises a control terminal electrically coupled to the control signal receiving terminal, and is configured to cause the two adjacent initial light-emitting regions to be connected in series on the condition that the first switching control signal is received by the control terminal of the first switching circuit, and cause the two adjacent initial light-emitting regions to be disconnected from each other on the condition that when the second switching control signal is received by the control terminal of the first switching circuit.
Shin teaches a backlight unit driver (fig. 2, item 70) and a backlight (fig. 2, item 80); wherein the backlight is divided into a plurality of initial light-emitting regions (¶35) and comprises a plurality of input terminals (fig. 9, item VLED_R, item VLED_G, item VLED_B) and a plurality of first switching circuits (fig. 9, items 121R, items 121G, items 121B), and the partition control signal comprises a first switching control signal (fig. 4, item DS1 and fig. 9, item DS1_R to turn on item 121) and a second switching control signal (fig. 4, item DS1 and fig. 9, item DS1_R to turn off item 121); each initial light-emitting region of the plurality of initial light-emitting regions comprises two or more light-emitting elements of the plurality of light-emitting elements (fig. 4, item 90), and corresponds to an input terminal of the plurality of input terminals, which supplies power to the two or more light-emitting elements in the initial light-emitting region (fig. 9), and a first switching circuit (fig. 9, item 121R of second light emitting region of fig. 4) of the plurality of first switching circuits is provided between two adjacent initial light-emitting regions of the plurality of initial light-emitting regions (figs. 4 and 9, first light emitting area is adjacent and above, third light emitting region is adjacent and below); and the first switching circuit comprises a control terminal electrically coupled to the control signal receiving terminal, and is configured to cause the two adjacent initial light-emitting regions to be connected in series on the condition that the first switching control signal is received by the control terminal of the first switching circuit (fig. 4, item 121 would cause adjacent light emitting regions either above or below to be electrically connected in series when turned on), and cause the two adjacent initial light-emitting regions to be disconnected from each other on the condition that when the second switching control signal is received by the control terminal of the first switching circuit (fig. 4, item 121 would cause adjacent light emitting regions either above or below to be electrically disconnected when turned off).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the backlight of Qiao, wherein the backlight is divided into a plurality of initial light-emitting regions and comprises a plurality of input terminals and a plurality of first switching circuits, and the partition control signal comprises a first switching control signal and a second switching control signal; each initial light-emitting region of the plurality of initial light-emitting regions comprises two or more light-emitting elements of the plurality of light-emitting elements, and . 

Allowable Subject Matter
Claims 4-5 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches a method of further dividing an initial light-emitting region corresponding to a sub-region into a plurality of final light-emitting regions when a brightness difference value of the sub-region exceeds a first predetermined difference value including all the base limitations AND none of the prior art teaches the backlight to further comprise a power supply circuit which comprises a plurality of output circuits, a plurality of output terminals of the plurality of output circuits are electrically coupled to the plurality of input terminals, respectively, each output circuit of the plurality of output circuits comprises a driving chip, a first reference voltage input terminal, a second reference voltage input terminal, a DC power feedback terminal, a driving sub-circuit feedback terminal, a first resistor, a second .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DONNA V Bocar/               Examiner, Art Unit 2621     

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621